In this proceeding petitioner, W.H. Parrick, filed in this court on August 18, 1919, his duly verified petition alleging that he is unlawfully imprisoned and restrained of his liberty in the county jail of Craig county, by Lee Webb, sheriff of said county; that petitioner was committed to said jail by an examining magistrate upon a preliminary examination held on the 14th day of August, 1919, upon a complaint charging him with the crime of murder; that he is not guilty of the crime of murder as charged, and that upon the evidence introduced on said preliminary examination petitioner's guilt of the crime of murder is not evident or the presumption thereof great and that therefore petitioner is entitled to be let to bail; that A.C. Brewster, judge of the district court of Craig county, is absent from the state, being in the state of Colorado on his summer vacation, and will not return until about the middle of September; that the county attorney of Craig county has consented to the admission of petitioner to bail in the sum of $25,000. which assent is attached to this petition. Upon a consideration of the application and the assent of counsel for the state, it is the conclusion of the court that bail should be *Page 733 
allowed. It is therefore ordered that petitioner, W.H. Parrick, be admitted to bail in the sum of $25,000, bond to be conditioned as by law required with good and sufficient sureties to be approved by the court clerk of Craig county.